Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most relevant prior art reference of record is the Cotterman et al ‘303 reference.  However, independent claim 1 claims among other things “………………one or more cables attached to a hook, the hook configured to removably engage the brim…………. wherein rotation of the spool in the first direction is configured to increase tension in the cable for securing the accessory device to the helmet and rotation of the spool in the second direction is configured to decrease tension in the cable for releasing the accessory device
from the helmet.” which is not taught or fairly suggested by Cotterman et al ‘303 or the other prior art of record.  Although Cotterman et al ‘303 does disclose an adhesive member or hook attached to an ends 146 of intermediate tenders 142 for attachment to a shell of a helmet (para. # 83), the intermediate members are not cables that are tensioned to release or secure an accessory device to the helmet. Furthermore, Cotterman et al ‘303 doesn’t teach or fairly suggest one or more cables attached to a hook, the hook configured to removably engage the brim, the hooks releasably secure accessory devices on the side of the helmet.
 Claims 2-20 depend on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875